United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF THE NAVY,
SHIPBUILDING, CONVERSION & REPAIR,
Pascagula, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0646
Issued: June 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2015 appellant filed a timely appeal of an August 14, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established hearing loss in the performance of duty.
Appellant argued that his federal employment noise exposure from 2004 to 2013
contributed to his hearing loss.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On February 15, 2013 appellant, then a
55-year-old quality assurance specialist, filed an occupational disease claim alleging that on
February 1, 2013 he first became aware of his hearing loss, which he attributed to his federal
work duties over the past nine years. By decision dated January 27, 2014, the Board set aside a
May 30, 2014 OWCP decision denying appellant’s occupational hearing loss claim and
remanded the case for further development of the evidence.2 The Board found that the opinion
of Dr. John S. Keebler, a second opinion Board-certified otolaryngologist, was of diminished
probative value as it was based on an inaccurate factual background. The facts and
circumstances of the Board’s prior decisions are incorporated by reference.
On remand, OWCP requested that Dr. Keebler review his opinion based on accurate
history of the facts regarding appellant’s federal employment and noise exposure as outlined in
the attached statement of accepted facts (SOAF) and provide an updated report on whether
appellant’s hearing loss was caused or aggravated by noise exposure in his federal employment.
It also provided pages 72-220 from the National Fire Alarm and Signaling Code regarding the
use of earplugs and permissible noise exposures according to the Occupational Safety and Health
Administration (OSHA).
In a May 7, 2014 supplemental report, Dr. Keebler reviewed the history of appellant’s
exposure to fire alarms during his federal employment from 1986 to the present. He noted that
appellant’s exposure to fire alarms for 10 seconds a day for the periods 1986 to 1991, 1992 to
1993, and 1993 to 2003 should not have caused any injury. Dr. Keebler stated that the noise was
unknown for the period 2003 to the present when appellant was exposed to noise from bells,
machinery, horns, tests, alarms, and drills, wore earplugs, and he stated the “noise is unknown
and could be harmful.” He concluded that the 1986 to 2003 noise exposure was insufficient to
cause permanent damage as appellant already had sensorineural hearing loss by 2004.
Dr. Keebler concluded that appellant’s hearing loss was attributable to noise exposure from 1978
to 1983 during his military service.
On May 13, 2014 an OWCP medical adviser reviewed Dr. Keebler’s May 7, 2014
supplemental report and concluded calculation of a schedule award was unwarranted.
On May 19, 2014 OWCP noted that it had received Dr. Keebler’s supplemental report,
but found that it failed to contain a rationalized opinion or basis supporting the doctor’s findings.
It requested him to review the National Fire Alarm and Signaling Code page 72-770 which had
been previously provided, summarize the time periods involved and provide a basis for his
conclusion.
On July 10, 2014 OWCP referred appellant, together with a SOAF, a copy of pages
72-770 from the National Fire Alarm and Signaling Code, and list of questions to Dr. Robert G.
Brousse, a Board-certified otolaryngologist, for a second opinion evaluation regarding
appellant’s claimed hearing loss. The SOAF reported that from 1986 to 2003 appellant was not
provided with any safety devices for his exposure to fire alarm noise.
2

Docket No. 13-1814 (issued January 27, 2014).

2

In a second supplemental report dated July 22, 2014, Dr. Keebler stated appellant’s work
place noise exposure was insufficient to have caused his hearing loss. He explained that
“[a]ccording to the National Fire Alarm and Signaling Codes table and OSHA, a person would
have to be exposed to 120 decibel (dB) for 7.5 minutes per day for 40 years to be at risk.
Dr. Keebler related that appellant’s exposure for 10 seconds to at most 104.9dB would not put
him at risk and supports his conclusion that appellant’s federal employment noise exposure did
not cause his hearing loss.
In an undated form report received on August 7, 2014, Dr. Brousse related that appellant
had been evaluated on July 28, 2014 and diagnosed with mild-to-severe sensorineural hearing
loss since 2005. He checked “no” to the question whether appellant’s sensorineural hearing loss
was in part or all causally related to his federal employment noise exposure, except that it could
possibly be related to his pre-2004 federal employment noise exposure based on the fact that
appellant had no significant hearing loss change since 2004, except for mild low frequency
changes.
In an August 6, 2014 addendum, Dr. Brousse stated that appellant’s exposure to levels of
fire alarm noise “for 10 seconds at thresholds, per diagram provided, at most 104.9 dB” would
not be the sole cause of appellant’s hearing loss, but might be a contributing factor provided he
did not use hearing protection.
On August 12, 2014 the medical adviser, who had previously reviewed Dr. Keebler’s
May 7, 2014 supplemental report, reviewed Dr. Brousse’s report, and argued that appellant’s
hearing loss was unrelated to his federal employment. He concluded that a schedule award was
also not indicated.
By decision dated August 14, 2014, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to demonstrate a causal relationship between his hearing loss
condition and employment-related noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
The record establishes that appellant suffered from bilateral high-pitch sensorineural
hearing loss due to his military service and that he was exposed to loud noise in his federal
workplace. The Board had previously remanded the case because Dr. Keebler’s opinion had
been insufficient to support denial of appellant’s claim as it was based on an inaccurate factual
history. On August 14, 2014 OWCP denied the claim finding that the medical evidence did not
support that the hearing loss was causally related to workplace noise exposure. It based its
decision on the supplemental reports dated May 7 and July 22, 2014 from Dr. Keebler, a second
opinion physician, reports received by OWCP on August 7, 2014 from Dr. Brousse, another
second opinion physician, and the medical adviser’s reports reviewing the reports by
Drs. Brousse and Keebler. The Board has carefully reviewed the reports from Drs. Keebler and
Dr. Brousse’s, and finds that neither physician properly resolved the issue before him,
specifically whether appellant’s hearing loss was caused or aggravated by employment noise
exposure.
Dr. Brousse indicated that appellant’s pre-2004 federal work noise exposure may have
aggravated his hearing loss. While Dr. Keebler definitively states that appellant’s hearing loss
was caused by his military service. He does not address whether appellant’s federal employment
noise exposure may have contributed to his hearing loss.
The Board has noted that in assessing medical evidence the weight of such evidence is
determined by its reliability, its probative value, its convincing quality, and the factors which
enter in such an evaluation include the opportunity for and thoroughness of examination, the
6

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

accuracy and completeness of the physician’s knowledge of the facts and medical history, and
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.10 On August 7, 2014 OWCP received Dr. Brousse’s report in which he
checked “no” to the question of whether appellant’s hearing loss was caused or aggravated by
federal noise exposure, but noted that it could be due to pre-2004 federal employment noise
exposure. In his August 6, 2014 addendum, Dr. Brousse clarified his opinion by noting that
appellant’s pre-2004 federal employment noise exposure might have contributed to appellant’s
hearing loss if he did not use hearing protection.
The Board finds that Dr. Brousse’s reports are speculative and equivocal, as the physician
stated that appellant’s pre-2004 federal employment noise exposure might have contributed to
appellant’s hearing loss. It is unclear from Dr. Brousse’s report as to whether appellant’s hearing
loss had been caused or aggravated by his federal employment noise exposure as the physician
stated the federal employment noise exposure might have contributed to the hearing loss. There
is no definitive opinion from Dr. Brousse as to whether appellant’s hearing loss had been
aggravated by his federal employment noise exposure. The Board has held that medical opinions
which are speculative or equivocal in character have little probative value.11 As Dr. Brousse
failed to provide a definitive opinion as to whether appellant’s hearing loss had been aggravated
by his federal noise exposure, his report is insufficient to resolve the question of whether
appellant’s hearing loss had been aggravated by his 1986 to present federal employment noise
exposure.
Similarly, Dr. Keebler’s supplemental reports are also insufficient to resolve the question
of whether appellant’s hearing loss had been caused or aggravated by his 1986 to present federal
employment noise exposure. In both his May 7 and July 22, 2014 supplemental reports, he
reiterates his opinion that appellant’s federal noise exposure was of insufficient duration and
strength to have caused appellant’s hearing loss. Dr. Keebler concluded that from 1986 to 2003
the noise exposure was insufficient to cause permanent damage as appellant already had
sensorineural hearing loss by 2004. This implies some contribution by federal employment.12
However, Dr. Keebler went on to conclude that the hearing loss was due to military service.
While he opined that appellant’s federal noise employment exposure was insufficient to have
caused his hearing loss, Dr. Keebler did not address or provide an opinion on whether this noise
exposure might have aggravated appellant’s hearing loss. The Board has held that, when OWCP
10

C.B., Docket No. 08-1583 (issued December 9, 2008); K.W., 59 ECAB 271 (2007); Michael S. Mina, supra
note 8.
11

T.M., Docket No. 08-975 (issued February 6, 2009); D.E., 58 ECAB 448 (2007); Kathy A. Kelley, 55 ECAB
206 (2004).
12

The Board notes where a person has a preexisting condition which is not disabling but which becomes
disabling because of aggravation causally related to the employment, then regardless of the degree of such
aggravation, the resulting disability is compensable. See Henry Klaus, 9 ECAB 333 (1957) (the Bureau, OWCP’s
predecessor, denied appellant’s claim finding his disabling back condition was neither caused nor aggravated by
employment. The Board remanded, negating the Bureau’s attempt to dismiss an employment-related aggravation
because the physician concluded his estimate of a five percent contribution to a 20 percent physical impairment was
“not material.” The Board found no attempt should be made to apportion the disability between the preexisting
condition and the aggravation of that condition).

5

refers a claimant for a second opinion evaluation and the report does not adequately address the
relevant issues, OWCP should secure an appropriate report on the relevant issues.13
Therefore, the medical evidence is insufficiently developed with regard to whether
appellant’s hearing loss was aggravated by employment noise exposure. It is well established
that proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.14
While appellant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.15 When OWCP
undertakes to develop the medical aspects of a case, it must exercise extreme care in seeing that
its administrative processes are impartially and fairly conducted.16
The case is remanded for OWCP to refer appellant to a new second opinion physician for
a detailed, reasoned medical opinion explaining whether appellant’s hearing loss was caused or
aggravated by workplace noise exposure. Following this and such other development as deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision

13

See Ayanle A. Hashi, 56 ECAB 234 (2004) (when OWCP refers a claimant for a second opinion evaluation and
the report does not adequately address the relevant issues, OWCP should secure an appropriate report on the
relevant issues).
14

R.B., Docket No. 08-1662 (issued December 18, 2008); A.A., 59 ECAB 726 (2008); Donald R. Gervasi, 57
ECAB 281 (2005); Vanessa Young, 55 ECAB 575 (2004).
15

D.N., 59 ECAB 576 (2008); Richard E. Simpson, 55 ECAB 490 (2004).

16

See P.K., Docket No. 08-2551 (issued June 2, 2009); Peter C. Belkind, 56 ECAB 580 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 14, 2014 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: June 22, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

